Citation Nr: 1621849	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-23 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran had a hearing before a Veterans Law Judge who is no longer with the Board.  The Board informed the Veteran that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  However, the Veteran declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the March 2013 hearing.  See the March 2016 VA letter and the April 2016 response. 

In May 2013, the Board remanded the claim for further development and adjudicative action, to include obtaining outstanding VA treatment records and an adequate VA medical addendum opinion.  The case has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's paper claims file, as well as the electronic records in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion to resolve the question of whether the Veteran has an acquired psychiatric disorder, to include PTSD, depression, and an adjustment disorder with depressed mood caused by service.  The June 2013 addendum opinion is inadequate because the examiner did not address the May 2011 through May 2013 VA treatment records, to include diagnoses and treatment of PTSD.

Additionally, additional evidence, to include more recent VA psychiatric treatment records were added to the record since the June 2013 VA examiner provided her addendum opinion.  In this regard, a new VA examination and opinion is warranted for consideration of these records. 

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). The most recent VA treatment records date from June 2015 at the Bedford VA Medical Center (VAMC).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant treatment records from the Bedford VAMC from June 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing directive #1, the Veteran should be scheduled for an appropriate VA examination so as to determine the nature and etiology of any diagnosed psychiatric disability.  This examination should be completed by a VA psychiatrist or psychologist.  The claims folder, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner. The examiner should address the following: 

a)  Please provide the Veteran's acquired psychiatric disabilities that he currently has or has previously had during the period under consideration (October 2009 to the presnt).

b) For each diagnosed disability, is it at least as likely as not (50% percent degree of probabaility or greater) that such disability began in service or is otherwise attributable to service?

c) For each diagnosed disability, is it at least as likely as not (50% percent degree of probabaility or greater) that such disability was caused or aggravated by a service-connected disability?  Service connection is in effect for residuals of prostate cancer, hearing loss, and tinnitus.

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

If the examiner diagnosis the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

The examiner should address the following:

i) The Veteran's military personnel records which show that the Veteran was diagnosed with passive dependent personality disorder while in service.

ii) The VA treatment records that show that the Veteran was diagnosed with PTSD in 2011 and received psychiatric treatment. 

iii) The VA treatment records show treatment for depression, which the Veteran attributed to the sale of his business.

iv) The Veteran's status as a combat Veteran. 

v) The October 2010 VA examination report, in which the examiner determined that the Axis I diagnoses were adjustment disorder with depressed mood and alcohol abuse in total remission; the Axis II diagnosis was passive depended personality disorder; the Axis III diagnosis was Osteomyelitis; and the Axis IV diagnosis was problems due to business failure.

vi) The June 2013 VA addendum opinion, in which the examiner determined that the Veteran's adjustment disorder with depressed mood was attributed to work stress and not caused or exacerbated by military service.

3. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




